ORDER

PER CURIAM.
Craig Morrison, defendant, appeals the judgment entered upon the jury’s verdict finding him guilty of one count of driving while intoxicated, a class D felony, section 577.010, RSMo (2000) (all further references herein shall be to RSMo 2000 unless otherwise noted). In his points on appeal, the defendant contends that the trial court erred in admitting into evidence: 1) his refusal to submit to field sobriety and chemical tests in that defendant did not receive the full twenty minutes to contact his attorney pursuant to section 577.041.1 and 2) his statements that he had previously been advised by his attorney to refuse to submit to tests and to answer questions in violation of his constitutional rights under the Fifth and Sixth Amendments.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 30.25(b).